Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 1, 5, 6, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2006/0178236 to Mosbey in view of U.S. Pat. Pub. No. 2016/0296797 to Rosen.
In Reference to Claims 1, 5, and 20
Mosbey discloses a system and method of detecting and characterizing a projectile (Titl.), comprising:
activating a set of sensors that are positioned adjacent to one another in a row (Fig. 1 multiple sensors 140 [0008]);
detecting movement of an object over a subset of the set of sensors in response to each particular sensor of the subset of sensors generating output (movement of a baseball [0009] through vertical and horizontal sensors creating a strike zone threshold thereby at least a subset of sensors generate an output position judged as a ball or a strike relative to the strike zone [0014, 0015]); and
tracking a vertical position and a horizontal position of the object in response to the output from the subset of sensors satisfying the set of thresholds (tracking as a ball passes through the detection area of sensors 140 [0014]), and further in response to positioning of the subset of sensors in the row and height measurement generated by each sensor of the subset of sensors (and in response to the position and number of sensors in the array (Fig. 2 and [0013, 0014]).
However, Mosbey is silent as to a timestamp corresponding to a time at which the particular sensor generates the output, a value corresponding to a height measurement by the particular sensor; and discarding the output from the subset of sensors in response to the output from the subset of sensors deviating from thresholds.
Rosen teaches of tracking a sports object (Titl,) wherein a baseball ([0037]) is tracked utilizing a plurality of timestamps to determine position ([0108-0109]), light beams to calculate a height ([0110]), and determines comparisons of timestamps to identify a lack of matching know table values (thresholds) as data errors which are rounded to match values in lookup tables or mitigated by employing more stored R values ([0119]).  Regarding errors or deviations, Applicant claims to discard the output and recites “ignore” (Spec. 0097, 0101).  Examiner construes Rosen’s rounding to a table value as exceeding  a threshold and discarded and/or ignored in lieu of rounded to the stored tabulated value.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Here, one of skill in the art would turn to Rosen to explain timestamps, height measurement, and dealing with errors when deviating from thresholds to amplify the invention of Mosby.  The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

In Reference to Claim 6
Rosen’s tracking comprises adjusting several variables appropriate for the level of desired precision for the size of the object detected or the application used as to shape [0036, 0055], size [0048], timestamps being within table values [0107], size of the light grid i.e., number/spacing of sensors [0048, 0059, 0107]) and height [0110]. 

In Reference to Claim 19
Rosen teaches of presenting a graphical user interface displaying a zone within an area tracked by the set of sensors, and the vertical position and the horizontal position of the object in the zone ([0032, 0065, 0084]).
6.	Claims 7, 8, 11, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosbey, Rosen, further in view of U.S. Pat. Pub. No. 2018/0052228 to Markison.

In Reference to Claims 7 and 8
Mosbey discloses the invention substantially as claimed.  However, the reference does not explicitly disclose differentiating between a ball that is thrown and a bat that is swung based on one or more of a number and position of the subset of sensors from the set of sensors, the timestamp of the output, and the height measurement of the output as they relate to the threshold.
	Markison tracks both the ball thrown and the bat being swung ([0066-0068]) based on the number and position of the sensors as to the time interval [0043], and height in relation to the determination of the in/out pitch tracking of Fig. 10 ([0066-0069, 0074, 0086, 0071]).  Markison tracks the ball and bat because if either motion is unintended or not plausible such a in a practice swing or a check swing, it can eliminate the data ([0066])
One of skill in the art would be led to the teachings of Markison to modify the tracking to include differentiating between the ball and bat to improve the reliability of the collected data.  The Courts have held that use of known technique to improve similar devices (methods, or products) in the same way is indicia of obviousness.

In Reference to Claim 11
Mosby discloses the invention substantially as claimed.  However, the reference does not explicitly disclose providing a first classification for the object in response to tracking the vertical position and the horizontal position of the object to fall within a defined area; and
providing a different second classification for the object in response to tracking the vertical position and the horizontal position of the object to be outside the defined area.
	Markison teaches of classifications for both in and out pitch indications of Fig. 10 to place the detected baseballs within a defined area of inside the strike zone or outside the strike zone for a plurality of tracked pitches (Fig. 10).

In Reference to Claims 15 and 18 
Markison discloses mapping the vertical position and the horizontal position of the object to a defined zone (Fig. 10 in or out of the strike zone [0049]; and
providing different classifications based on said mapping (in or out classifications as depicted in Fig. 10.  
Markison also discloses defining a plurality of quadrants distributed across multiple rows within a zone defined by a first height and a second height (Fig. 16 defined by heights of Fig. 8); and 
wherein said tracking comprises identifying a location of the object in one or more of the plurality of quadrants based on a mapping of the vertical position and the horizontal position of the object to a position of the one or more quadrants (the ball images of Fig. 10 span multiple quadrants of the strike zone of Fig. 16.

7.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosbey, Rosen, and U.S. Pat. Pub. No. 2017/0336509 to Davis.

In Reference to Claim 12
Mosbey discloses the invention substantially as claimed.  However, the reference does not explicitly disclose reproducing a sequence of pitches thrown by a pitcher based on tracking a corresponding sequence of the vertical position and the horizontal position of the object over a duration.
Davis teaches of tracking and displaying a plurality of pitches relative to a strike zone during a session (Fig. 12A).  
One of skill in the art would be aware of Davis to modify Mosby with a peripheral display to accommodates display of multiple objects and their positions in the strike zone.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; and
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The Courts have held that combining prior art elements according to known methods to yield predictable results is indicia of obviousness.

Allowable Subject Matter
8.	Claims 2-4, 9-10, 13-14, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter: the art of record is silent as to discarding data in situations where determining that the output from the subset of sensors violates a positioning threshold of the set of thresholds based on the output being generated by at least one sensor that is separated from a next sensor in the subset of sensors by at least two or more sensors of the set of sensors, or determining that the output from the subset of sensors violates a size threshold of the set of thresholds based on the output generated by the subset of sensors comprising output that is generated by a first number of the set of sensors that is greater than a high number of sensors set as the size threshold, or that is less than a low number of sensors set as the size threshold; determining that a first height measurement generated by a first sensor of the subset of sensors differs by more than a distance threshold from a second height measurement generated by a second sensor of the subset of sensors.  Further, the art of record lacks illuminating sensors that are to be crossed, tagging output, designate a particular sensor in the case of an odd or even number of sensors.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715